 Case 2:10-cr-00005-JPJ Document 133 Filed 02/02/21 Page 1 of 6 Pageid#: 542




                IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                     BIG STONE GAP DIVISION

UNITED STATES OF AMERICA                       )
                                               )
                                               )     Case No. 2:10CR00005
                                               )
v.                                             )               OPINION
                                               )
CECIL MOORE,                                   )     By: James P. Jones
                                               )     United States District Judge
                  Defendant.                   )



      Whitney D. Pierce, Assistant United States Attorney, Abingdon, Virginia, for
United States; Cecil Moore, Pro Se Defendant.

      The defendant, proceeding pro se, has filed a motion to vacate, set aside, or

correct his sentence pursuant to 28 U.S.C. § 2255. The United States has filed a

motion to dismiss, to which the movant has responded. For the reasons stated, I will

grant the motion to dismiss and dismiss the § 2255 petition.

                                         I.

      The defendant, Cecil Moore, was convicted on his guilty plea to drug and

firearms charges. He was sentenced to a term of imprisonment with supervised

release to follow. The government moved to revoke Moore’s supervised release

after he was charged with several state crimes. Moore’s counsel requested that

Moore complete a psychiatric evaluation to determine his competency to undergo

the supervised release revocation proceedings. The magistrate judge ordered an
 Case 2:10-cr-00005-JPJ Document 133 Filed 02/02/21 Page 2 of 6 Pageid#: 543




evaluation and ultimately determined that Moore was competent. At the supervised

release revocation hearing, Moore did not contest the violations. Revocation Hr’g

Tr. 2, ECF No. 110. The parties jointly recommended that Moore’s supervision be

revoked and that he be sentenced to a total of thirty months imprisonment. I

sentenced Moore to a term of imprisonment of thirty months on Count 1 and twenty-

four months on Counts 2 through 7, all terms to run concurrently.

      Moore now argues that his attorney violated his Sixth Amendment right to

effective assistance of counsel during the supervised release revocation proceedings.

Specifically, Moore contends that his counsel requested a psychiatric evaluation

against his wishes, failed to obtain witnesses to testify on his behalf, did not tell him

that his sentences would run concurrently, and misled him during sentencing.

                                           II.

      To state a viable claim for relief under § 2255, a defendant must prove: (1)

that his sentence was “imposed in violation of the Constitution or laws of the United

States”; (2) that “the court was without jurisdiction to impose such sentence”; or (3)

that “the sentence was in excess of the maximum authorized by law, or is otherwise

subject to collateral attack.” 28 U.S.C. § 2255(a). The movant bears the burden of

proving grounds for a collateral attack by a preponderance of the evidence. Miller

v. United States, 261 F.2d 546, 547 (4th Cir. 1958). “[V]ague and conclusory

allegations contained in a § 2255 petition may be disposed of without further


                                           -2-
 Case 2:10-cr-00005-JPJ Document 133 Filed 02/02/21 Page 3 of 6 Pageid#: 544




investigation by the District Court.” United States v. Dyess, 730 F.3d 354, 359 (4th

Cir. 2013) (citation omitted).

      Criminal defendants have a Sixth Amendment right to effective legal

assistance. Strickland v. Washington, 466 U.S. 668, 687 (1984).            Ineffective

assistance claims, however, are not lightly granted — “[t]he benchmark for judging

any claim of ineffectiveness must be whether counsel’s conduct so undermined the

proper functioning of the adversarial process that the [proceeding] cannot be relied

on as having produced a just result.” Id. at 686. To that end, a defendant must satisfy

a two-prong analysis showing both that counsel’s performance fell below an

objective standard of reasonableness and that the defendant was prejudiced by

counsel's alleged deficient performance. Id. at 687.

      Deficient performance must be unreasonable under “prevailing professional

norms.” Id. at 688. Such “[p]revailing norms of practice as reflected in American

Bar Association standards and the like, e.g., ABA Standards for Criminal Justice

. . . are guides to determining what is reasonable.” Id. However, “they are only

guides,” and “the performance inquiry must be whether counsel’s assistance was

reasonable considering all the circumstances.” Id.

      To show prejudice, the defendant must demonstrate that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Id. at 694. Prejudice occurs where the error would have


                                          -3-
 Case 2:10-cr-00005-JPJ Document 133 Filed 02/02/21 Page 4 of 6 Pageid#: 545




resulted in a “different sentence,” Wiggins v. Smith, 539 U.S. 510, 536 (2003), “the

verdict would have been different,” Kimmelman v. Morrison, 477 U.S. 365, 375

(1986), or the proceeding was “rendered unreliable, and hence . . . unfair,”

Strickland, 466 U.S. at 694.

                                        III.

      Moore has not overcome the presumption that his counsel’s request for a

competency hearing was reasonable professional conduct considering Moore’s

history of mental illness. The American Bar Association Standards for Criminal

Justice state, “Defense counsel may . . . move for evaluation of the defendant’s

competence to proceed whenever counsel has a good faith doubt about the

defendant’s competence, even if the motion is over the defendant’s objection.”

Standards for Crim. Justice 7-4.3(c) (Am Bar Ass’n 1989). Courts have also held

that “defense counsel may move for a competency determination against a client’s

wishes without violating the Fifth or Sixth Amendment,” particularly where the

defendant presents indicia of mental illness. Mallish v. Raemisch, 662 F. App’x 584,

586 (10th Cir. 2016) (unpublished) (quoting United States v. Boigegrain, 155 F.3d

1181, 1188 (10th Cir. 1998)). Conversely, the Fourth Circuit has held that a failure

to request a competency determination when there is “reason for doubt as to the

mental condition of the accused, constitute[s] a denial of his right to effective

assistance of counsel.” Kibert v. Peyton, 383 F.2d 566, 569 (4th Cir. 1967). Here,


                                        -4-
 Case 2:10-cr-00005-JPJ Document 133 Filed 02/02/21 Page 5 of 6 Pageid#: 546




there was reason to doubt Moore’s competency given his history of mental illness,

psychiatric treatment, and suicide attempts. Presentence Investigation Rep. 13–14,

ECF No. 54.      Moore has not demonstrated that his attorney’s request for a

competency evaluation was deficient performance after considering all the

circumstances.

      Nor has Moore shown how his attorney’s failure to call witnesses on his behalf

prejudiced him. Criminal judgments entered against Moore after he left federal

custody were prima facie evidence that he violated a condition of his supervised

release that prohibited him from committing another crime. Moore did not contest

the violations and agreed that thirty months imprisonment was an appropriate

sentence. Thus, Moore has not shown how witness testimony could have resulted

in a different outcome at the supervised release revocation hearing.

      Additionally, Moore has not shown how he suffered prejudice from his

attorney’s failure to tell him that his sentences would run concurrently. Indeed,

concurrent sentences to be served simultaneously generally result in a shorter term

of imprisonment than consecutive sentences to be served one after another. Even if

Moore knew that his sentences would run concurrently, he has not shown by a

preponderance of the evidence that he would have chosen to dispute the violations,

been found not guilty of the violations, or received consecutive sentences.




                                         -5-
 Case 2:10-cr-00005-JPJ Document 133 Filed 02/02/21 Page 6 of 6 Pageid#: 547




      Finally, Moore’s contention that his counsel told him that he would be

released in eighteen months after deducting time served strains credulity. This

argument presumably references Moore’s previous request that I give him credit for

time served beginning “from Aug. 8, 2018 when the P.O officer placed the detainer

on [him] all the way until Oct. 24, 2019” when he “was placed in federal custody.”

Moore Letter (Mar. 9, 2020), ECF No. 95. But at the supervised release revocation

hearing Moore’s counsel stated that Moore had “been in federal custody and earning

credit since October of last year,” i.e. 2019. Revocation Hr’g Tr. 3, ECF No. 110.

I asked Moore if he wished to say anything to me before I pronounced sentence and

he replied, “No, sir.” Id. This factually unsupported claim merits neither an

evidentiary hearing nor relief. Dyess, 730 F.3d at 359-60.

                                        IV.

      For these reasons, the United States’ motion to dismiss will be granted and

the § 2255 motion will be dismissed. A separate final order will be entered herewith.



                                               ENTER: February 2, 2021

                                               /s/ JAMES P. JONES
                                               United States District Judge




                                         -6-
